DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is the Examiner’s statement of reasons for allowance: With regards to 35 USC 101, Claims 1-15 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards the abstract idea of a “mental process” because, according to claim 1, “identifying” a stochastic phenomenon associated with remote analytical instruments can be performed in the human mind. However, the current invention includes additional elements that integrate the abstract idea into a practical application. Specifically, the claim recites the use of remote analytical instruments to measure optical properties when samples pass through a flow cell, which applies the judicial exception to a practical application. Additionally, claim 8 recites an abstract idea of “analyzing” fluid samples, however the claims recite a practical application by measuring the optical properties and then the deployment of specific corrective measures as recited in claims 11 and 13. For the aforementioned reasons, Claims 1-15 are patent eligible under 35 USC 101.

The present invention discloses a system for diagnosing laboratory instruments by utilizing remote analytics instruments to analyze fluid samples to gather rich data that can be stored in 

In regards to the invention’s novelty, all of the previously recited references, including WO 2015/179370 A1 to Rudorfer et al., US 2014/0184223 A1 to Otvos et al., and US 2016/0018347 A1 to Drbal et al., do not teach the entirety of the claimed invention. Otvos discloses a system for determine errors in instruments, however does not discloses the uses of a system to correct measures via a software update to regulate the flow in a flow cell. Rudorfer teaches that an intelligent service assistance can be used to process data to provide probable solutions, however does not recite specific solutions to flow cell issues in laboratory equipment and does not disclose the use of translation tables for data storage. Drbal teaches that corrective measures such as regulating the flow through a flow cell to purge out contaminants can happen after the system receives an alert, however it does not disclose the specific action of updating software to auto-regulate the flow in the cell.  

Additionally, WO 2011/067559 to Brown et al. recites how multiple instruments to analyze biochemical structures can be managed over a network, however does not provide an analytical system and software update system to solve errors in cell flow. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686